Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on May 20, 2022, have been carefully considered.  In this amendment, a Substitute Specification has been filed, and claims 1, 7, and 8 have been amended.  Additionally, new claims 9 and 10 have been added.  No new matter has been added by any of these amendments.
Claims 1-10 are now presently pending in this application.
Support for new claims 9 and 10 can be found in claim 7 as originally filed and as previously presented.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was electronically retrieved on December 2, 2020.

Withdrawn Objections and Rejections
	The following objections and rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ amendments:
	a. The objection to claims 1 and 8 for the informalities therein; and
	b. The 35 U.S.C. 112(b)/35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claim 7 for being indefinite.


Allowable Subject Matter
Claims 1-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the claimed multistage nanoreactor catalyst comprising a core, a shell body and a core-shell transition layer, wherein the core is an iron-based catalyst, the shell body is a molecular sieve, and the core-shell transition layer is a porous oxide or a porous carbon material, as recited in the instant claims.
Exemplary prior art includes:
Stockwell et al. (U. S. Patent No. 9,108,181), which teaches an FCC catalyst comprising a core (mullite, alumina) and an active shell (zeolite).  The core has a diameter of 30-60 microns; the shell has a thickness of from about 5-30 microns (col. 7, lines 43-53).  The zeolite shell may contain other components to replace either the silica or the alumina portion thereof (col. 15, lines 8-31).  The catalyst may have a matrix material (silica, alumina, etc.) serving as diffusion medium for transport of feed and product molecules, or to bind the zeolite to form the active shell, as well as to bind it to the core (col. 8, lines 32-44).  Patentees’ core is not iron-based, as recited in Applicants’ claims. 
Ichimura (U. S. Patent No. 5,763,351), which teaches a reforming ceramic catalyst comprising a core of complex oxide ceramic of transition metals (MnO2, NiO, CoO, CuO), an intermediate layer of alumina-based silicate ceramic, and an outer layer of ceramic containing a noble metal alloy (e.g., Pt-Pd-Rh alloy and Al2O3, Mo-Al2O3, etc.).  See col. 3, line 7-col. 8, line 14).  Ichimura does not teach or suggest an iron-based center/core, or molecular sieve-containing shell.
Goia et al. (U. S. Patent Publication No. 2014/0171297), which teaches a catalyst comprising a hollow core, a precious metal innermost shell, a precious metal outermost shell, and an intermediate layer between the innermost shell and the outermost shell.  Goia et al. do not teach or suggest the presence of a zeolite/molecular sieve, nor does this reference teach or suggest an iron-based inner core.
Wang et al. (U. S. Patent No. 4,804,796), which teaches a catalyst comprising a hollow interior cavity, a shell formed of Pt, Al, or of a noncatalytically active support (alumina) having a catalyst (Pt, Fe) coated thereon.  The catalyst may additionally contain an initiator, or the initiator may be coated on the catalyst layer; see col. 4, lines 1-17.  Patentees' shell, which would correspond to Applicants' "core", is not iron-based; further, Patentees' shell does not contain a molecular sieve.
The closest art of record is Wang et al. (CN 10 6994366), which teaches a core-shell type Fischer-Tropsch catalyst, wherein a CHA type molecular sieve is wrapped on the outer surface of an organosilicon-modified iron-base Fischer-Tropsch catalyst.  This reference was published on August 1, 2017, which is after the earliest effective filing date of the instant application (July 5, 2017). 
The following references teach catalysts comprising an iron-containing catalyst as a core and a ZSM-5 film as a shell, but do not teach or suggest the presence of a core-shell transition layer: Seki et al. (JP 2011-184573),  Song et al. (CN 10 4549447), and Liu et al. (CN 10 5728020).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        June 6, 2022